UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

 

 

 

John Doe
Plaintifffs}
Vv. Civil Action No.: 3:49-cy-00038
The Rector and Visitors of the University of Virginia et al
Defendant(s)
DISCLOSURE OF CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH A DIRECT FINANICAL

INTEREST IN LITIGATION

ONLY ONE FORM NEEDS TO BE COMPLETED FOR A PARTY EVEN IF THE PARTY IS REPRESENTED BY MORE THAN ONE ATTORNEY. DISCLOSURES MUST BE FILED ON
BEHALF OF INDIVIDUALS AS WELL AS CORPORATIONS AND OTHER LEGAL-ENTITIES. COUNSEL HAS A CONTINUING DUTY TO UPDATE THIS INFORMATION,

IF YOU ANSWER "YES" TO ANY OF THE FOLLOWING QUESTIONS, THIS STATEMENT MUST BE FILED IN ECF AS A POSITIVE CORPORATE DISCLOSURE STATEMENT.

Pursuant to Standing Order entered May 15, 2000.

Babur B. Lateef who is Defendant
(Name of party you represent) (Plaintiff/Oefendant)

 

 

makes the following disclosure:

1. Is the party a publicly held corporation or other publicly held entity?
[lYes [X]No

2. Does the party have any parent corporations?

("]¥es No

if yes, identify all parent corporations, including grandparent and great grandparent corporations:

3, Is 10 percent or more of the party's stock owned by a publicly held corporation or other publicly held entity?

[]¥es No

if yes, identify all such owners:

4. Is there any other publicly held corporation or other publicly held entity that has a direct financial interest in the outcome

of the mon BIN
es *INo

If yes, identify all such owners:

5, Is the party a trade association?
[]Yes No
if yes, identify all members of the association, their parent corporations, and any publicly held companies that own ten (16%)
percent or more of the party's stock:

(Signature) (Date)

| Ay Spa July 11, 2019
7 $

 
